 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 ALEXANDRA SHEPARD (CABN 205143)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6767
 7        FAX: (415) 436-7234
          Email: alexandra.shepard@usdoj.gov
 8
   Attorneys for the United States of America
 9

10
                                     UNITED STATES DISTRICT COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                             SAN JOSE DIVISION
13

14
     UNITED STATES OF AMERICA,       )                   No. 0--70258 MAG
15                                   )
         Plaintiff,                  )                   STIPULATION AND ORDER CONTINUING
16                                   )                   PRELIMINARY HEARING AND WAIVING
     v.                              )                   TIME UNDER SPEEDY TRIAL ACT AND
17                                   )                   RULE 5.1
     SANDRA ESTHELA MORALES TIJERNA, )
18                                   )
         Defendant.                  )
19                                   )

20

21          With the agreement of the parties, and with the consent of the defendant, the Court enters this
22 order continuing the preliminary hearing date of June 25, 2021, at 1:00 p.m. to August 6, 2021 at 1:00

23 p.m. and documenting the defendant’s waiver of the preliminary hearing date under Federal Rule of

24 Criminal Procedure 5.1 and the exclusion of time under the Speedy Trial Act, 18 U.S.C. 3161(b). This

25 Court previously agreed to continue the date of the preliminary hearing and to exclude time under the

26 Speedy Trial Act through June 25, 2021.

27          The parties agree, and the Court finds and holds, as follows:
28          1.     The defendant is currently charged by criminal complaint. The defendant is not in
     STIP. AND ORDER CONTINUING                      1
     PRELIMINARY HEARING AND WAIVING TIME
 1 custody, having been released on an unsecured bond on February 11, 2021.

 2          2.      The defendant agrees to an exclusion of time under the Speedy Trial Act, 18 U.S.C.

 3 3161(h)(7)(A) & (B)(iv) to provide reasonable time necessary for effective preparation, taking into

 4 account the exercise of due diligence.

 5          3.      The defendant waives the time limits of Federal Rule of Criminal Procedure 5.1 for

 6 preliminary hearing.

 7          4.      Counsel for the defense believes that postponing the preliminary hearing is in her client’s

 8 best interest, and that it is not in her client’s interest for the United States to indict the case during the

 9 timeline established in Rule 5.1.

10          5.      The Court finds that, taking into the account the public interest in the prompt disposition

11 of criminal cases, these grounds are good cause for extending the time limits for a preliminary hearing

12 under Federal Rule of Criminal Procedure 5.1. Given these circumstances, the Court finds that the ends

13 of justice served by excluding the period from June 25, 2021 through August 6, 2021 outweigh the best

14 interest of the public and the defendant in a speedy trial. 18 U.S.C. 3161(h)(7)(A).

15          6.      Accordingly, and with the consent of the defendant, the Court (1) continues the

16 preliminary hearing date of June 25, 2021 at 1:00 p.m. to August 6, 2021 at 1:00 p.m., before the
17 Honorable Virginia K. DeMarchi, and (2) orders that the period from June 25, 2021 through August 6,

18 2021 be excluded from the time period for preliminary hearings under Federal Rule of Criminal

19 Procedure 5.1 and from Speedy Trial calculations under 18 U.S.C. 3161(h)(7)(A) & (B)(iv).

20          IT IS SO STIPULATED:

21

22 DATED: June 23, 2021                                     ____________/s/________________
                                                            MICHELLE SPENCER
23                                                          Attorney for Defendant

24

25 DATED: June 23, 2021                                                   /s/                       ________
                                                            ALEXANDRA SHEPARD
26                                                          Assistant United States Attorney

27

28
     STIP. AND ORDER CONTINUING PRELIMINARY HEARING AND WAIVING TIME
                                                        2
                                                              ISTRIC
                                                         TES D      TC
                                                       TA




                                                                           O
                                                   S




                                                                            U
                                                  ED
 1         IT IS SO ORDERED.




                                                                             RT
                                                                         D
                                                                  RDERE




                                              UNIT
                                                               OO
 2                                                     IT IS S




                                                                                   R NIA
 3 DATED: June 24, 2021
                                                                           u
                                                                   a M. Ry




                                              NO
 4                                                         D o n n




                                                                                  FO
                                                     Judge
                                                ______________________________




                                               RT




                                                                              LI
 5                                              HON. DONNA M. RYU
                                                   E R States Magistrate Judge




                                                   H




                                                                              A
                                                United                       C
 6
                                                        N                 F
                                                            D IS T IC T O
                                                                  R
 7

 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28
     STIP. AND ORDER CONTINUING PRELIMINARY HEARING AND WAIVING TIME
                                             3
